 



Exhibit 10.6.3

STATE OF NEW JERSEY

DEPARTMENT OF HUMAN SERVICES

DIVISION OF MEDICAL ASSISTANCE AND HEALTH SERVICES

AND

AMERIGROUP NEW JERSEY, INC.

AGREEMENT TO PROVIDE HMO SERVICES

In accordance with Article 7, section 7.11.2A and 7.11.2B of the contract
between AMERIGROUP New Jersey, Inc. and the State of New Jersey, Department of
Human Services, Division of Medical Assistance and Health Services (DMAHS),
effective date October 1, 2000, all parties agree that the contract shall be
amended, effective November 1, 2003, as follows:

 



--------------------------------------------------------------------------------



 



Non MCSA-November 1, 2003



1.   Article 1, “Definitions” section - for the following definitions:



  •   Contractor;     •   Managed Care Service Administrator (new);     •   NJ
FamilyCare Plan H;     •   Non-Risk Contract (new);     •   Restricted Alien
(new)



    shall be amended as reflected in the relevant pages of Article 1 attached
hereto and incorporated herein.   2.   Article 4, “Provision of Health Care
Services,” Sections 4.1.1(E); 4.1.7; 4.2.4(B)7 and 4.2.4(C) shall be amended as
reflected in Article 4, Sections 4.1.1(E), 4.1.7, 4.2.4(B)7 and 4.2.4(C)
attached hereto and incorporated herein.   3.   Article 5, “Enrollee Services,”
Sections 5.2(A)8 and 5.2(A)9 shall be amended as reflected in Article 5,
Sections 5.2(A)8 and 5.2(A)9 attached hereto and incorporated herein.   4.  
Article 7, “Terms and Conditions,” Sections 7.13(A); 7.26(C) and 7.26(K) shall
be amended as reflected in Article 7, Sections 7.13(A), 7.26(C) and 7.26(K)
attached hereto and incorporated herein.   5.   Article 8, “Financial
Provisions,” Sections 8.5.1; 8.5.9; 8.8(N); 8.8(0); 8.8(P) shall be amended as
reflected in Sections 8.5.1; 8.5.9 (new); 8.8(N) (new); 8.8(0) (new); 8.8(P)
(new) attached hereto and incorporated herein.   6.   Appendix, Section B,
“Provision of Health Care Services,” B.4.1, Plan H Covered Durable Medical
Equipment (new) shall be amended as reflected in Section B, B.4.1 attached
hereto and incorporated herein.

 



--------------------------------------------------------------------------------



 



Non MCSA-November 1, 2003

All other terms and conditions of the October 1, 2000 contract and subsequent
amendments remain unchanged except as noted above.

The contracting parties indicate their agreement by their signatures.

                  AMERIGROUP   State of New Jersey     New Jersey, Inc.  
Department of Human Services                   BY: /s/ Norine Yukon   BY:      
 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

                Matthew D. D’Oria                   TITLE: President & CEO  
TITLE:   Acting Director, DMAHS                   DATE: September 3, 2003   DATE
               

--------------------------------------------------------------------------------

APPROVED AS TO FORM ONLY

Attorney General

State of New Jersey

      BY:               Deputy Attorney General

DATE:

 



--------------------------------------------------------------------------------



 



with the contractor. Marketing by an employee of the contractor is considered
direct; marketing by an agent is considered indirect.

Commissioner—the Commissioner of the New Jersey Department of Human Services or
a duly authorized representative.

Complaint—a protest by an enrollee as to the conduct by the contractor or any
agent of the contractor, or an act or failure to act by the contractor or any
agent of the contractor, or any other matter in which an enrollee feels
aggrieved by the contractor, that is communicated to the contractor and that
could be resolved by the contractor within three (3) business days.

Complaint Resolution-completed actions taken to fully settle a complaint to the
DMAHS’ satisfaction.

Comprehensive Risk Contract—a risk contract that covers comprehensive services,
that is, inpatient hospital services and any of the following services, or any
three or more of the following services:

1.    Outpatient hospital services.

2.    Rural health clinic services.

3.    FQHC services.

4.    Other laboratory and X-ray services.

5.    Nursing facility (NF) services.

6.    Early and periodic screening, diagnosis and treatment (EPSDT) services.

7.    Family planning services.

8.    Physician services.

9.    Home health services.

Condition—a disease, illness, injury, disorder, or biological or psychological
condition or status for which treatment is indicated.

Contested Claim—a claim that is denied because the claim is an ineligible claim,
the claim submission is incomplete, the coding or other required information to
be submitted is incorrect, the amount claimed is in dispute, or the claim
requires special treatment.

Continuity of Care—the plan of care for a particular enrollee that should assure
progress without unreasonable interruption.

Contract—the written agreement between the State and the contractor, and
comprises the contract, any addenda, appendices, attachments, or amendments
thereto.

Contracting Officer—the individual empowered to act and respond for the State
throughout the life of any contract entered into with the State.

Contractor—the Health Maintenance Organization with a valid Certificate of
Authority in New Jersey that contracts hereunder with the State for the
provision of comprehensive health care services to enrollees on a prepaid,
capitated basis, or for the provision of

      Amended as of November 1, 2003   I-5

 



--------------------------------------------------------------------------------



 



administrative services for a specified benefits package to specified enrollees
on a non-risk, reimbursement basis.

Contractor’s Plan—all services and responsibilities undertaken by the contractor
pursuant to this contract.

Contractor’s Representative—the individual legally empowered to bind the
contractor, using his/her signature block, including his/her title. This
individual will be considered the Contractor’s Representative during the life of
any contract entered into with the State unless amended in writing pursuant to
Article 7.

Copayment—the part of the cost-sharing requirement for NJ FamilyCare Plan D and
H enrollees in which a fixed monetary amount is paid for certain services/items
received from the contractor’s providers.

Cost Avoidance—a method of paying claims in which the provider is not reimbursed
until the provider has demonstrated that all available health insurance has been
exhausted.

Cost Neutral—the mechanism used to smooth data, share risk, or adjust for risk
That will recognize both higher and lower expected costs and is not intended to
create a net aggregate gain or loss across all payments.

Covered Services—see “Benefits Package"

Credentialing—the contractor’s determination as to the qualifications and
ascribed privileges of a specific provider to render specific health care
services.

Cultural Competency—a set of interpersonal skills that allow individuals to
increase their understanding, appreciation, acceptance of and respect for
cultural differences and similarities within, among and between groups and the
sensitivity to how these differences influence relationships with enrollees.
This requires a willingness and ability to draw on community-based values,
traditions and customs, to devise strategies to better meet culturally diverse
enrollee needs, and to work with knowledgeable persons of and from the community
in developing focused interactions, communications, and other supports.

CWA or County Welfare Agency also known as County Board of Social Services—the
agency within the county government that makes determination of eligibility for
Medicaid and financial assistance programs.

Days—calendar days unless otherwise specified.

DBI—the New Jersey Department of Banking and Insurance in the executive branch
of New Jersey State government.

Default—see “Automatic Assignment"

      Amended as of November 1, 2003   I-6

 



--------------------------------------------------------------------------------



 



IPN or Independent Practitioner Network—one type of HMO operation where member
services are normally provided in the individual offices of the contracting
physicians.

Limited-English-Proficient Populations–individuals with a primary language other
than English who must communicate in that language if the individual is to have
an equal opportunity to participate effectively in and benefit from any aid,
service or benefit provided by the health provider.

Maintenance Services—include physical services provided to allow people to
maintain their current level of functioning. Does not include habilitative and
rehabilitative services.

Managed Care—a comprehensive approach to the provision of health care which
combines clinical preventive, restorative, and emergency services and
administrative procedures within an integrated, coordinated system to provide
timely access to primary care and other medically necessary health care services
in a cost effective manner.

Managed Care Entity—a managed care organization described in Section
1903(m)(1)(A) of the Social Security Act, including Health Maintenance
Organizations (HMOs), organizations with Section 1876 or Medicare+Choice
contracts, provider sponsored organizations, or any other public or private
organization meeting the requirements of Section 1902(w) of the Social Security
Act, which has a risk comprehensive contract and meets the other requirements of
that Section.

Managed Care Organization (MCO)— an entity that has, or is seeking to qualify
for, a comprehensive risk contract, and that is -



1.   A Federally qualified HMO that meets the advance directives requirements of
42 CFR 489 subpart I; or   2.   Any public or private entity that meets the
advance directives requirements and is determined to also meet the following
conditions:



  (i)   Makes the services it provides to its Medicaid enrollees as accessible
(in terms of timeliness, amount, duration, and scope) as those services are to
other Medicaid recipients within the area served by the entity; and     (ii)  
Meets the solvency standards of 42 CFR 438.116.

Managed Care Service Administrator (MCSA) - an entity in a non-risk based
financial arrangement that contracts to provide a designated set of services for
an administrative fee. Services provided may include, but are not limited to:
medical management, claims processing, provider network maintenance.

Mandatory—the requirement that certain DMAHS beneficiaries, delineated in
Article 5, must select, or be assigned to a contractor in order to receive
Medicaid service’s.

      Amended as of November 1, 2003   I-14

 



--------------------------------------------------------------------------------



 



NJ FamilyCare Plan D—means the State-operated program which provides managed
care coverage to uninsured:



•   Parents/caretakers with children below the age of 19 who do not qualify for
AFDC Medicaid with family incomes up to and including 200 percent of the federal
poverty level; and   •   Parents/caretakers with children below the age of
23 years and children from the age of 19 through 22 years who are full time
students who do not qualify for AFDC Medicaid with family incomes up to and
including 250 percent of the federal poverty level; and   •   Children below the
age of 19 with family incomes between 201 percent and up to and including
350 percent of the federal poverty level.

Eligibles with incomes above 150 percent of the federal poverty level are
required to participate in cost sharing in the form of monthly premiums and
copayments for most services with the exception of both Eskimos and Native
American Indians under the age of 19 years. These groups are identified by
Program Status Codes (PSCs) or Race Code on the eligibility system as indicated
below. For clarity, the Program Status Codes or Race Code, in the case of
Eskimos and Native American Indians under the age of 19 years, related to Plan D
non-cost sharing groups are also listed.

                  PSC   PSC   Race Code Cost Sharing   No Cost Sharing   No Cost
Sharing

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

301
    300       3  
493
    380          
494
    497          
495
               
498
               

In addition to covered managed care services, eligibles under these programs may
access certain services which are paid fee-for-service and not covered under
this contract.

NJ FamilyCare Plan H-means the State-operated program which provides managed
care administrative services coverage to uninsured:



•   Adults and couples without dependent children under the age of 19 with
family incomes up to and including 100 percent of the federal poverty level;   •
  Adults and couples without dependent children under the age of 23 years, who
do not qualify for AFDC Medicaid, with family incomes up to and including
250 percent of the federal poverty level.   •   Restricted alien parents not
including pregnant women.

Plan H eligibles will be identified by a capitation code. Capitation codes drive
the service package. The Program Status Code drives the cost-sharing
requirements.

Any of the Program Status Codes listed below can include restricted alien
parents. Therefore, it is necessary to rely on the capitation code to identify
Plan H eligibles.

      Amended as of November 1, 2003   I-19

 



--------------------------------------------------------------------------------



 



Eligibles with incomes above 150 percent of the federal poverty level are
required to participate in cost sharing in the form of monthly premiums and
copayments for most services. These groups are identified by the program status
code (PSC) indicated below. For clarity, the program status codes related to
Plan H non-cost sharing groups are also listed.

      PSC   PSC Cost Sharing   No Cost Sharing

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

498 (w/corresponding
cap code)
701   380, 310, 320, 330, 410, 420,
430, 470, 497 (with
corresponding cap codes)
700
763

NJ FamilyCare Plan I - means the State-operated program that provides certain
benefits on a fee-for-service basis through the DMAHS for Plan D
parents/caretakers with a program status code of 380.

N.J.S.A.—New Jersey Statutes Annotated.

Non-Covered Contractor Services—services that are not covered in the
contractor’s benefits package included under the terms of this contract.

Non-Covered Medicaid Services—all services that are not covered by the New
Jersey Medicaid State Plan.

Non-Participating Provider—a provider of service that does not have a contract
with the contractor.

Non-Risk Contract - a contract under which the contractor 1) is not at financial
risk for changes in utilization or for costs incurred under the contract; and 2)
may be reimbursed by the State on the basis of the incurred costs.

OIT—the New Jersey Office of Information Technology.

Other Health Coverage—private non-Medicaid individual or group health/dental
insurance. It may be referred to as Third Party Liability (TPL) or includes
Medicare.

Out of Area Services—all services covered under the contractor’s benefits
package included under the terms of the Medicaid contract which are provided to
enrollees outside the defined basic service area.

Outcomes—the results of the health care process, involving either the enrollee
or provider of care, and may be measured at any specified point in time.
Outcomes can be medical, dental, behavioral, economic, or societal in nature.

      Amended as of November 1, 2003   I-20

 



--------------------------------------------------------------------------------



 



Referral Services—those health care services provided by a health professional
other than the primary care practitioner and which are ordered and approved by
the primary care practitioner or the contractor.



  Exception A: An enrollee shall not be required to obtain a referral or be
otherwise restricted in the choice of the family planning provider from whom the
enrollee may receive family planning services.



  Exception B: An enrollee may access services at a Federally Qualified Health
Center (FQHC) in a specific enrollment area without the need for a referral when
neither the contractor nor any other contractor has a contract with the
Federally Qualified Health Center in that enrollment area and the cost of such
services will be paid by the Medicaid fee-for-service program.

Reinsurance—an agreement whereby the reinsurer, for a consideration, agrees to
indemnify the contractor, or other provider, against all or part of the loss
which the latter may sustain under the enrollee contracts which it has issued.

Restricted Alien - An individual who would qualify for Medicaid or NJ
FamilyCare, but for immigration status.

Risk Contract-a contract under which the contractor assumes risk for the cost of
the services covered under the contract, and may incur a loss if the cost of
providing services exceeds the payments made by the Department to the contractor
for services covered under the contract.

Risk Pool - an account(s) funded with revenue from which medical claims of risk
pool members are paid. If the claims paid exceed the revenues funded to the
account, the participating providers shall fund part or all of the shortfall. If
the funding exceeds paid claims, part or all of the excess is distributed to the
participating providers.

Risk Threshold—the maximum liability, if the liability is based on referral
services, to which a physician or physician group may be exposed under a
physician incentive plan without being at substantial financial risk.

Routine Care—treatment of a condition which would have no adverse effects if not
treated within 24 hours or could be treated in a less acute setting (e.g.,
physician’s office) or by the patient.

Safety-net Providers or Essential Community Providers—public-funded or
government-sponsored clinics and health centers which provide
specialty/specialized services which serve any individual in need of health care
whether or not covered by health insurance and may include medical/dental
education institutions, hospital-based programs, clinics, and health centers.

SAP—Statutory Accounting Principles.

      Amended as of November 1, 2003   I-24

 



--------------------------------------------------------------------------------



 





    the individual will be disenrolled. This does not apply to situations when
the enrollee is out of State for care provided/authorized by the contractor, for
example, prolonged hospital care for transplants. For full time students
attending school and residing out of the country, the contractor shall not be
responsible for health care benefits while the individual is in school.   E.  
Existing Plans of Care. The contractor shall honor and pay for plans of care for
new enrollees, including prescriptions, durable medical equipment, medical
supplies, prosthetic and orthotic appliances, and any other on-going services
initiated prior to enrollment with the contractor. Services shall be continued
until the enrollee is evaluated by his/her primary care physician and a new plan
of care is established with the contractor.       The contractor shall use its
best efforts to contact the new enrollee or, where applicable, authorized person
and/or contractor care manager. However, if after documented, reasonable
outreach (i.e., mailers, certified mail, use of MEDM system provided by the
State, contact with the Medical Assistance Customer Center. (MACC), DDD, or DYFS
to confirm addresses and/or to request assistance in locating the enrollee) the
enrollee fails to respond within 20 Working days of certified mail, the
contractor may cease paying for the pre-existing service until the enrollee or,
where applicable, authorized person, contacts the contractor for re-evaluation.
      For MCSA enrollees, the contractor shall case manage these services (Not
applicable to non-MCSA contractor).   F.   Routine Physicals. The contractor
shall provide for routine physical examinations required for employment, school,
camp or other entities/programs that require such examinations as a condition of
employment or participation.   G.   Non-Participating Providers.



  1.   The contractor shall pay for services furnished by non-participating
providers to whom an enrollee was referred, even if erroneously referred, by
his/her PCP or network specialist. Under no circumstances shall the enrollee
bear the cost of such services when referral errors by the contractor or its
providers occur. It is the sole responsibility of the contractor to provide
regular updates on complete network information to all its providers as well as
appropriate policies and procedures for provider referrals.     2.   The
contractor may pay an out-of-network hospital provider, located outside the
State of New Jersey, the, New Jersey Medicaid fee-for-service rate for the
applicable services rendered.

      Amended as of November 1, 2003   IV-2

 



--------------------------------------------------------------------------------



 

      3.   DME 4.   Hearing aids 5.   Medical supplies 6.   Orthotics 7.   TMJ
treatment

14.1.7           BENEFIT PACKAGE FOR NJ FAMILYCARE PLAN H (Section 4.1.7 Not
applicable to non-MCSA contractor).



  A.   Services Included In The Contractor’s Benefits Package for NJ FamilyCare
Plan H. The following services shall be provided and case managed by the
contractor:



  1.   Primary Care



  a.   All physicians services, primary and specialty     b.   In accordance
with state certification/licensure requirements, standards, and practices,
primary care providers shall also include access to certified nurse midwives -
non-maternity, certified nurse practitioners, clinical nurse specialists, and
physician assistants     c.   Services rendered at independent clinics that
provide ambulatory services     d.   Federally Qualified Health Center primary
care services



  2.   Emergency room services     3.   Home Health Care Services — Limited to
skilled nursing for a home bound beneficiary which is provided or supervised by
a registered nurse, and home health aide when the purpose of the treatment is
skilled care; and medical social services which are necessary for the treatment
of the beneficiary’s medical condition.     4.   Inpatient Hospital Services,
including general hospitals, special hospitals, and rehabilitation hospitals.
The contractor shall not be responsible when the primary admitting diagnosis is
mental health or substance abuse related.     5.   Outpatient Hospital Services,
including outpatient surgery     6.   Laboratory Services — All laboratory
testing sites providing services under this contract must have either a Clinical
Laboratory Improvement Act (CLIA) certificate of waiver or a certificate of

      Amended as of November 1, 2003   IV-15

 



--------------------------------------------------------------------------------



 





      registration along with a CLIA identification number. Those providers with
certificates of waiver shall provide only the types of tests permitted under the
terms of their waiver. Laboratories with certificates of registration may
perform a full range of laboratory services.     7.   Radiology Services —
Diagnostic and therapeutic     8.   Prescription drugs, excluding
over-the-counter drugs Exception: See Article 8 regarding Protease Inhibitors
and other antiretrovirals.     9.   Transportation Services — Limited to
ambulance for medical emergency only     10.   Diabetic supplies and equipment  
  11.   DME - limited benefit, only covered when medically necessary part of
inpatient hospital discharge plan — (see Appendix, Section B.4.1 for list of
covered items)



  Services Available To NJ FamilyCare Plan H Under Fee-For-Service. The
following services are available to NJ FamilyCare Plan H enrollees under
fee-for-service:



  1.   Outpatient mental health services, limited to 60 days per calendar year.
    2.   Abortion services



  C.   Exclusions. The following services not covered for NJ FamilyCare Plan H
participants either by the contractor or the Department include, but are not
limited to:

      1.   Non-medically necessary services.   2.   Intermediate Care
Facilities/Mental Retardation   3.   Private duty nursing   4.   Personal Care
Assistant Services   5.   Medical Day Care Services   6.   Chiropractic Services
  7.   Dental services   8.   Orthotic devices   9.   Targeted Case Management
for the chronically ill   10.   Residential treatment center psychiatric
programs   11.   Religious non-medical institutions care and services

      Amended as of November 1, 2003   IV-16

 



--------------------------------------------------------------------------------



 

      12.   Durable Medical Equipment - excludes any equipment not listed in
Appendix, Section B.4.1 and not co’ gyred if not part of inpatient hospital
discharge plan       13.   Early and Periodic Screening, Diagnosis and Treatment
(EPSDT) services (except for well child care, including immunizations and lead
screening and treatments)       14.   Transportation Services, including
non-emergency ambulance, invalid coach, and lower mode, transportation       15.
  Hearing Aid Services       16.   Blood and Blood Plasma, except administration
of blood, processing of blood, processing fees and fees related to autologous
blood donations are covered.       17.   Cosmetic Services       18.   Custodial
Care       19.   Special Remedial and Educational Services       20.  
Experimental and Investigational Services       21.   Medical Supplies (except
diabetic supplies)       22.   Infertility Services       23.   Rehabilitative
Services for Substance Abuse       24.   Weight reduction programs or dietary
supplements, except operations, procedures or treatment of obesity when approved
by the contractor       25.   Acupuncture and acupuncture therapy, except when
performed as a form of anesthesia in connection with covered surgery       26.  
Temporomandibular joint disorder treatment, including treatment performed by
prosthesis placed directly in the teeth       27.   Recreational therapy      
28.   Sleep therapy       29.   Court-ordered services       30.   Thermograms
and thermography       31.   Biofeedback       32.   Radial keratotomy       33.
  Respite Care       34.   Inpatient hospital services for mental health      
35.   Inpatient and outpatient services for substance abuse       36.   Partial
hospitalization

      Amended as of November 1, 2003   IV-17

 



--------------------------------------------------------------------------------



 

      37.   Skilled nursing facility services       38.   Family Planning
Services       39.   Hospice Services       40.   Optometrist Services       41.
  Optical Appliances       42.   Organ Transplant Services       43.  
Podiatrist Services       44.   Prosthetic Appliances       45.   Outpatient
Rehabilitation Services       46.   Maternity and related newborn care



4.1.8   SUPPLEMENTAL BENEFITS       Any service, activity or product not covered
under the State Plan may be provided by the contractor only through written
approval by the Department and the cost of which shall be borne solely by the
contractor.   4.1.9   CONTRACTOR AND DMAHS SERVICE EXCLUSIONS       Neither the
contractor nor DMAHS shall be responsible for the following:



  A.   All services not medically necessary, provided, approved or arranged by a
contractor’s physician or other provider (within his/her scope of practice)
except emergency services.     B.   Cosmetic surgery except when medically
necessary and approved.     C.   Experimental organ transplants.     D.  
Services provided primarily for the diagnosis and treatment of infertility,
including sterilization reversals, and related office (medical or clinic),
drugs, laboratory services, radiological and diagnostic services and surgical
procedures.     E.   Respite Care     F.   Rest cures, personal comfort and
convenience items, services and supplies not directly related to the care of the
patient, including but not limited to, guest meals and accommodations, telephone
charges, travel expenses other than those services not in Article 4.1 of this
contract, take home supplies and similar cost. Costs incurred by an accompanying
parent(s) for an out-of-state medical intervention are covered under EPSDT by
the contractor.     G.   Services involving the use of equipment in facilities,
the purchase, rental or construction of which has not been approved by
applicable laws of the State of New Jersey and regulations issued pursuant
thereto.

      Amended as of November 1, 2003   IV-18

 



--------------------------------------------------------------------------------



 





  c.   It is strongly encouraged that the contractor publish the formulary on
its internet weLsite.



  7.   If the formulary includes generic equivalents, the contractor shall
provide for a brand name exception process for prescribers to use when medically
necessary. For MCSA enrollees, the contractor should implement a mandatory
generic drug substitution program consistent with Medicaid program requirements
(Not applicable to non-MCSA contractor).     8.   The contractor shall establish
and maintain a procedure, approved by DMAHS, for internal review and resolution
of complaints, such as timely access and coverage issues, drug utilization
review, and claim _management based on standards of drug utilization review.



C.   Pharmacy Lock-In Program. The contractor may implement for MCO enrollees
and must implement for MCSA enrollees (not applicable to non-MCSA contractor) a
pharmacy lock-in program including policies, procedures and criteria for
establishing the need for the lock-in which must be prior approved by DMAHS and
must include the following components to the program:



  1.   Enrollees shall be notified prior to the lock-in and must be permitted to
choose or change pharmacies for good cause.     2.   A seventy-two (72)-hour
emergency supply of medication at pharmacies other than the designated lock-in
pharmacy shall. be permitted to assure the provision of necessary medication
required in an interim/urgent basis when the assigned pharmacy does not
immediately have the medication.     3.   Care management and education
reinforcement of appropriate medication/pharmacy use shall be provided. A plan
for an education program for enrollees shall be developed and submitted for
review and approval.     4.   The continued need for lock-in shall be
periodically (at least every two years) evaluated by the contractor for each
enrollee in the program.     5.   Prescriptions from all participating
prescribers shall be honored and may not be required to be written by the PCP
only.     6.   The contractor shall fill medications prescribed by mental
health/substance abuse providers, subject to the limitations described in
Article 4.4C.     7.   The contractor shall submit quarterly reports on Pharmacy
Lock-in participants. See Section A.7.17 of the Appendices (Table 15).

      Amended as of November 1, 2003   IV-27

 



--------------------------------------------------------------------------------



 





5.2   AID CATEGORIES ELIGIBLE FOR CONTRACTOR ENROLLMENT



  A.   Except as specified in Article 5.3, all persons who are not
institutionalized, belong to one of the following eligibility categories, and
reside in any of the enrollment areas, as identified in Article 5.1, are in
mandatory aid categories and shall be eligible for enrollment in the
contractor’s plan in the manner prescribed by this contract.

      1.   Aid to Families with Dependent Children (AFDC)/Temporary Assistance
for Needy Families (TANF);       2.   AFDC/TANF-Related, New Jersey Care...
Special Medicaid Program for Pregnant Women and Children;       3.   SSI-Aged,
Blind, Disabled, and Essential Spouses;       4.   New Jersey Care... Special
Medicaid programs for Aged, Blind, and Disabled;       5.   Division of
Developmental Disabilities Clients including the Division of Developmental
Disabilities Community Care Waiver;       6.   Medicaid only or SSI-related
Aged, Blind, and Disabled; :       7.   Uninsured parents/caretakers and
children who are covered under NJ FamilyCare;       8.   Uninsured adults and
couples without dependent children under the age of 23 who are covered under NJ
FamilyCare (Not applicable to non-MCSA contractor).       9.   Restricted alien
parents, excluding pregnant women (Not applicable to non-MCSA contractor).



  B.   The contractor shall enroll the entire Medicaid case, i.e., all
individuals included under the ten digit Medicaid identification number.     C.
  DYFS. Individuals who are eligible through the Division of Youth and Family
Services may enroll voluntarily. All individuals eligible through DYFS shall be
considered a unique Medicaid case and shall be issued an individual 12 digit
Medicaid identification number, and may be enrolled in his/her own contractor.  
  D.   The contractor shall be responsible for keeping its network of providers
informed of the enrollment status of each enrollee.     E.   Dual eligibles
(Medicaid-Medicare) may voluntarily enroll.



5.3   EXCLUSIONS AND EXEMPTIONS



      Persons who belong to one of the eligible populations (defined in 5.2A)
shall not be subject to mandatory enrollment if they meet one or more criteria
defined in this Article. Persons who fall into an “excluded” category
(Article 5.3.1A) shall not be eligible to enroll in the contractor’s plan.
Persons falling into the categories under Article 5.3.1B

      Amended as of November 1, 2003   V-2

 



--------------------------------------------------------------------------------



 





      It is hereby understood and agreed by both parties that this contract
shall be effective and payments by DMAHS made to the contractor suticct to the
availability of State and federal funds. It is further agreed by both parties
that this contract can be renegotiated or terminated, without liability to the
State in order to comply with state and federal requirements for the purpose of
maximizing federal financial participation.     J.   Upon termination of this
contract, the contractor shall comply with the closeout procedures in
Article 7.13.     K.   Rights and Remedies. The rights and remedies of the
Department provided in this Article shall not be exclusive and are in addition
to all other rights and remedies provided by law or under this contract.



7.13   CLOSEOUT REQUIREMENTS



  A.   A closeout period shall begin one hundred-twenty (120) days prior to the
last day the contractor is responsible for coverage of specific beneficiary
groups or operating under this contract. During the closeout period, the
contractor shall work cooperatively with, and supply program information to, any
subsequent contractor and DMAHS. Both the program information and the working
relationships between the two contractors shall be defined by DMAHS.     B.  
The contractor shall be responsible for the provision of necessary information
and records, whether a part of the MCMIS or compiled and/or stored elsewhere, to
the new contractor and/or DMAHS during the closeout period to ensure a smooth
transition of responsibility. The new contractor and/or DMAHS shall define the
information required during this period and the time frames for submission.
Information that shall be required includes but is not limited to:



  1.   Numbers and status of complaints and grievances in process;     2.  
Numbers and status of hospital authorizations in process, listed by hospital;  
  3.   Daily hospital logs;     4.   Prior authorizations approved and
disapproved;     5.   Program exceptions approved;     6.   Medical cost ratio
data;     7.   Payment of all outstanding obligations for medical care rendered
to enrollees;

      Amended as of November 1, 2003   VII-15

 



--------------------------------------------------------------------------------



 





      The contractor shall have the right to request an informal hearing
regarding disputes under this contract by the Director, or the designee thereof.
This shall not in any way limit the contractor’s or State’s right to any remedy
pursuant to New Jersey law.



7.25   MEDICARE RISK CONTRACTOR



    To maximize coordination of care for dual eligibles while promoting the
efficient use of public funds, the contractor:



  A.   Is recommended to be a Medicare+Choice contractor.     B.   Shall serve
all eligible populations.



7.26   TRACKING AND REPORTING



    As a condition of acceptance of a managed care contract, the contractor
shall be held to the following reporting requirements:



  A.   The contractor shall develop, implement, and maintain a system of records
and reports which include those described below and shall make available to
DMAHS for inspection and audit any reports, financial or otherwise, of the
contractor and require its providers or subcontractors to do the same relating
to their capacity to bear the risk of potential financial losses in accordance
with 42 C.F.R. § 434.38. Except where otherwise specified, the contractor shall
provide reports on hard copy, computer diskette or via electronic media using a
format and commonly-available software as specified by DMAHS for each report.  
  B.   The contractor shall maintain a uniform accounting system that adheres to
generally accepted accounting principles for charging and allocating to all
funding resources the contractor’s costs incurred hereunder including, but not
limited to, the American Institute of Certified Public Accountants
(AICPA) Statement of Position 89-5 “Financial Accounting and Reporting by
Providers of Prepaid Health Care Services”.     C.   The contractor shall submit
financial reports including, among others’, rate cell grouping costs, in
accordance with the timeframes and formats contained in Section A of the
Appendices. The contractor shall submit separate financial reports for MCSA
enrollees in accordance with the rate cell grouping for this population (Not
applicable to non-MCSA contractor).     D.   The contractor shall provide its
primary care practitioners with quarterly utilization data within forty-five
(45) days of the end of the program quarter comparing the average medical care
utilization data of their enrollees to the average medical care utilization data
of other managed care enrollees. These data

      Amended as of November 1, 2003   VII-37

 



--------------------------------------------------------------------------------



 





  H.   The contractor shall annually and at the time changes are made report its
staffing positions including the names of supervisory personnel (Director level
and above and the QM/UR personnel), organizational chart, and any position
vacancies in these major areas.     I.   DMAHS shall have the right to create
additional reporting requirements at any time as required by applicable federal
or State laws and regulations, as they exist or may hereafter be amended and
incorporated into this contract.     J.   Reports that shall be submitted on an
annual or semi-annual basis, as specified in this contract, shall be due within
sixty (60) days of the close of the reporting period, unless specified
otherwise.     K.   MCSA Paid Claims Reconciliation. On a quarterly basis, the
contractor shall provide paid claims data, via an encounter data file or
separate paid claims file, that meet the HIPAA format requirements for audit and
reconciliation purposes. The contractor shall provide documentation that
demonstrates a 100% reconciliation of the amounts paid to the amounts billed to
the DMAHS. The paid claims data shall include at a minimum, claim type, provider
type, category of service, diagnosis code (5’ digits), procedure/revenue code,
Internal Control Number or Patient Account Number under HIPAA, provider ID,
dates of services, that will allow the DMAHS to price claims in comparison to
Medicaid fee schedules for evaluation purposes: (This section not applicable to
non-MCSA contractor).



7.27   FINANCIAL STATEMENTS   7.27.1   AUDITED FINANCIAL STATEMENTS (SAP BASIS)



  A.   Annual Audit. The contractor shall submit its audited annual financial
statements prepared in accordance with Statutory Accounting Principles
(SAP) certified by an independent public accountant no later than June 1 of each
year, for • the immediately preceding calendar year as well as for any company
that is a financial guarantor for the contractor in accordance with N.J.S.A.
8:38-11.6.     B.   Audit of Rate Cell Grouping Costs         The contractor
shall submit, quarterly, reports found in Appendix, Section A in accordance with
the “HMO Financial Guide for Reporting Medicaid/NJ Family Care Rate Cell
Grouping Costs” (Appendix, Section B7.3). These reports shall be reviewed by an
independent public accountant in accordance with the standard “Agreed Upon
Procedures” (Appendix, Section B).         The contractor shall require its
independent public accountant to prepare a letter and report of findings which
shall be submitted to DMAHS by June 1 of each

      Amended as of November 1, 2003   VII-39

 



--------------------------------------------------------------------------------



 





8.5.1   REGIONS

Capitation rates for DYFS, NJ FamilyCare Plans B, C, and D and the non
risk-adjusted rates for AIDS and clients of DDD are statewide. Rates for all
other premium groups are regional in each of the following regions:



  •   Region 1: Bergen, Hudson, Hunterdon, Morris, Passaic, Somerset, Sussex,
and Warren counties     •   Region 2: Essex, Union, Middlesex, and Mercer
counties     •   Region 3: Atlantic, Burlington, Camden, Cape May, Cumberland,
Gloucester, Monmouth, Ocean, and Salem counties



    Contractors may contract for one or more regions but, except as provided in
Article 2, may not contract for part of a region.   8.5.2   MAJOR PREMIUM GROUPS
      The following is a list of the major premium groups. The individual rate
groups (e.g. children under 2 years, etc.) with their respective rates are
presented in the rate tables in the appendix.   8.5.2.1   AFDC/TANF, NJC
PREGNANT WOMEN, AND NJ FAMILYCARE PLAN A CHILDREN       This grouping includes
capitation rates for Aid to Families with Dependent Children (AFDC)/Temporary
Assistance for Needy Families (TANF), New Jersey Care Pregnant Women and
Children, and NJ FamilyCare Plan A children (includes individuals under 21 in
PSC 380), but excludes individuals who have AIDS or are clients of DDD.  
8.5.2.2   NJ FAMILYCARE PLANS B & C       This grouping includes capitation
rates for NJ FamilyCare Plans B and C enrollees, excluding individuals with AIDS
and/or DDD clients.   8.5.2.3   NJ FAMILYCARE PLAN D CHILDREN       This
grouping includes capitation rates for NJ FamilyCare Plan D children, excluding
individuals with AIDS.   8.5.2.4   NJ FAMILYCARE PLAN D PARENTS/CARETAKERS      
This grouping includes capitation rates for NJ FamilyCare Plan D
parents/caretakers, excluding individuals with AIDS, and include only enrollees
19 years of age or older.

      Amended as of November 1, 2003   VIII-6

 



--------------------------------------------------------------------------------



 





8.5.7   EPSDT INCENTIVE PAYMENT       The contractor shall be paid separately,
$10 for every documented encounter record for a contractor-approved EPSDT
screening examination. The contractor shall be required to pass the $10 amount
directly to the screening provider.       The incentive payment shall be
reimbursed for EPSDT encounter records submitted in accordance with 1) procedure
codes specified by DMAHS, and 2) EPSDT periodicity schedule.   8.5.8  
ADMINISTRATIVE COSTS       The capitation rates, effective July 1, 2003,
recognize costs for anticipated contractor administrative expenditures due to
Balanced Budget Act regulations.   8.5.9   NJ FAMILYCARE PLAN H ADULTS       The
contractor shall be paid an administrative fee for NJ FamilyCare Plan 14 adults
without dependent children, and restricted alien parents excluding pregnant
women, as defined in Article One (Not applicable to non-MCSA contractor).   8.6
  HEALTH BASED PAYMENT SYSTEM (HBPS) FOR THE ABD POPULATION WITHOUT MEDICARE    
  The DMAHS shall utilize a Health-Based Payment System (HBPS) for
reimbursements for the ABD population without Medicare to recognize larger
average health care costs and greater dispersion around the average than other
DMAHS populations. The contractor shall be reimbursed not only on the basis of
the demographic cells into which individuals fall, but also on the basis of
individual health status.       The Chronic Disability Payment System (CDPS)
(University of California, San Diego) is the HBPS or the system of Risk
Adjustment that shall be used in this contract. The methodology for CDPS
specific to New Jersey is provided in the Actuarial Certification Letter for
Risk Adjustment issued separately to the contractor. Two base capitation rates
and a DDD mental health/substance abuse add-on are developed for this
population. These are:



  •   ABD without Medicare, non-DDD     •   ABD DDD without Medicare, physical
health component     •   ABD - DDD without Medicare, Mental Health/Substance
Abuse add-on-component



    The Risk adjustment process has four major components.



  •   Development of base rates for the risk adjusted populations.

      Amended as of November 1, 2003   VIII-9

 



--------------------------------------------------------------------------------



 





      payment that is proportionate to the part of the month during which the
contractor provides coverage. Payments are calculated and made to the last day
of a calendar month except as noted in this Article.     J.   Risk Assumption.
The capitation rates shall not include any amount for recoupment of any losses
suffered by the contractor for risks assumed under this contract or any prior
contract with the Department.     K.   Hospitalizations. For any eligible person
who applies for participation in the contractor’s plan, but who is hospitalized
prior to the time coverage under the plan becomes effective, such coverage shall
not commence until the date after such person is discharged from the hospital
and DMAHS shall be liable for payment for the hospitalization, including any
charges for readmission within forty-eight (48) hours of discharge for the same
diagnosis. If an enrollee’s disenrollment or termination becomes effective
during a hospitalization, the contractor shall be liable for hospitalization
until the date such person is discharged from the hospital, including any
charges for readmission within forty-eight (48) hours of discharge for the same
diagnosis. The contractor must notify DMAHS of these occurrences to facilitate
payment to appropriate providers.     L.   Continuation of Benefits. The
contractor shall continue benefits for all enrollees for the duration of the
contract period for which capitation payments have been made, including
enrollees in an inpatient facility until discharge. The contractor shall notify
DMAHS of these occurrences.     M.   Drug Carve-Out Report. The DMAHS will
provide the contractor with a monthly electronic file of paid drug claims data
for non-dually eligible, ABD enrollees.     N.   MCSA Administrative Fee. The
Contractor shall receive a monthly administrative fee, PMPM, for its MCSA
enrollees, by the fifteenth (15th) day of any month during which health care
services will be available to an enrollee (Not applicable to non-MCSA
contractor).     O.   Reimbursement for MCSA Enrollee Paid Claims. The
contractor shall submit to DMAHS a financial summary report of claims paid on
behalf of MCSA enrollees on a weekly basis. The report shall be summarized by
category of service corresponding to the MCSA benefits and payment dates,
accompanied by an electronic file of all individual claim numbers for which the
State is being billed (Not applicable to non-MCSA contractor).     P.   MCSA
Claims Payment Audits. The contractor shall monitor and audit claims payments to
providers to identify payment errors, including duplicate payments,
overpayments, underpayments, and excessive payments. For such payment errors
(excluding underpayments), the contractor shall refund DMAHS the overpaid
amounts. The . contractor shall report the dollar amount of claims with payment
errors on a monthly basis, which is subject to

      Amended as of November 1, 2003   VIII-18

 



--------------------------------------------------------------------------------



 





      verification by the State. The contractor is responsible for collecting
funds due to the State from p: aviders, either through cash payments or through
offsets to payments due the providers (Not applicable to non-MCSA contractor).



8.9   CONTRACTOR ADVANCED PAYMENTS AND PIPS TO PROVIDERS



  A.   The contractor shall make advance payments to its providers, capitation,
FFS, or other financial reimbursement arrangement, based on a provider’s
historical billing or utilization of services if the contractor’s claims
processing systems become inoperational or experience any difficulty in making
timely payments. Under no circumstances shall the contractor default on the
claims payment timeliness provisions of this contract. Advance payments shall
also be made when compliance with claims payment timeliness is less than ninety
(90) percent for two (2) quarters. Such advance payments will continue until the
contractor is in full compliance with timely payment provisions for two
(2) successive quarters.     B.   Periodic Interim Payments (PIPs) to Hospitals.
The contractor shall provide periodic interim payments to participating,
PIP-qualifying hospitals.



  1.   Designation of PIP-Qualifying Hospitals. Each quarter, DMAHS shall
determine which hospitals qualify for monthly PIPs.     2.   When Contractor is
Required to Make PIPs. The contractor shall make PIPs to a participating
(network provider), qualifying hospital when the average monthly payment from
the contractor to the hospital is at least $100,000 for the most recent
six-month period excluding outliers. An outlier is defined as a single admission
for which the payment to the hospital exceeds $100,000. It should be noted that
outlier claims paid are included in the establishment of the monthly PIPs and
the reconciliation of the PIPs.     3.   Methodologies to Establish Amount of
PIPs.



  a.   The contractor may work out a mutually agreeable arrangement with the
participating PIP-qualifying hospitals for developing a methodology for
determining the amount of the PIPs and reconciling the PIP advances to paid
claims. If a mutually agreeable arrangement cannot be reached, the contractor
shall make PIPs in accordance with the methodology described in 3.b. below.    
b.   Beginning August 1, 2000, the contractor shall provide a participating,
PIP-qualifying hospital with an initial 60-day PIP (representing two 30-day cash
advances) which shall be reconciled using a claims offset process, with the
first 30-day PIP reconciled

      Amended as of November 1, 2003   VIII-19

 



--------------------------------------------------------------------------------



 



Plan H Covered
Durable Medical Equipment

Alternating Pressure Pads
Bed Pans
Bladder Irrigation Supplies
Blood Glucose Monitors and Supplies
Canes
Commodes
Note: Bathroom devices permanently attached are not covered
Crutches and Related Attachments
Fracture Frames
Gastrostomy Supplies
Hospital Beds (Manual, Semi-Electric, Full Electric) and Related Equipment
Ileostomy Supplies
Infusion Pumps
Intermittent Positive Pressure Breathing (IPPB) Treatments and Related Supplies
IV Poles
Jejunostomy Supplies
Lancets and Related Devices
Loop Heals/Loop Toe Devices
Lymphedema Pumps
Manual Wheelchairs and Related Equipment
Note: Motorized wheelchairs are not covered
Note: Types of covered wheelchairs include full-reclining; hemi; high-strength
lightweight; high-strength lightweight; heavy duty; and semi-reclining.
Mattress Overlays
Note:Low air loss and air fluidized bed systems not covered
Nasogastric Tubing
Nebulizers and Related Supplies
Needles
Ostomy Supplies
Over-Bed Tables
Oxygen and Related Equipment and Supplies
Note: Liquid and gas systems and oxygen concentrators are covered
Note: Ventilation systems are not covered
Pacemaker Monitors
Parenteral Nutrition
Patient Lifts
Pneumatic Appliances
Sitz Bath
Suction Machines and Related Supplies
Syringes
Tracheostomy Supplies
Traction/Trapeze Apparatus
Urinals
Urinary Pouches and Related Supplies
Urine Glucose Tests
Walkers and Related Attachments
Wheelchair Seating/Support Systems

